Case 2:21-cv-12219-LJM-EAS ECF No. 1-2, PagelD.28 Filed 09/21/21 Page 1 of 11

EXHIBIT 1
Case 2:21-cv-12219-LJM-EAS ECF No. 1-2, PagelD.29 Filed 09/21/21 Page 2 of 11

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

DISH NETWORK L.L.C.,
Civil Action No.
Plaintiff,

Vs

ATLAS ELECTRONICS INC. and
ALAA AL-EMARA, individually and
together d/b/a Atlas Satellite,

and

ISTAR COMPANY and AHMED KARIM,
individually and together d/b/a Istar and
Istar-hd.com,

Defendants.

COP CO? CO? CO? COR COR COR CO? COR COR COR COP COR COR 60? COR COD

EXHIBIT NO. 1 TO COMPLAINT

Copyrighted works that aired on the Protected Channels and are registered or have registrations

pending with the United States Copyright Office:

 

 

 

 

 

 

 

 

 

 

 

Title of Work Date of First | Protected Registration Effective Date of
Publication Channel Number Registration
(Pending)

News Bulletin, February 26, Al Jazeera PA0002188010 | May 29, 2019
2/26/2019 2019 Arabic News
Sports News, February 26, Al Jazeera PA0002188012 | May 29, 2019
2/26/2019 2019 Arabic News
The Opposite February 26, Al Jazeera PA0002188008 | May 29, 2019
Direction, 2019 Arabic News
2/26/2019
Without Bounds, February 27, Al Jazeera PA0002188006 | May 29, 2019
2/27/2019 2019 Arabic News
Good Morning January 11, ARY Digital | PA0002286552 | February 17, 2021
Pakistan, 2021
1/11/2021
Good Morning January 14, ARY Digital | PA0002286553 | February 17, 2021
Pakistan, 2021
1/14/2021

 

 

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1-2, PagelD.30 Filed 09/21/21 Page 3 of 11

 

 

 

 

 

 

 

 

Jeeto Pakistan, January 15, ARY Digital | PA0002286548 | February 17, 2021

1/15/2021 2021

Dunya Kamran January 14, Dunya TV PA0002288554 | February 17, 2021

Khan Kay Sath, 2021

Ep. #1392

Mazaaq Raat, Ep. | January 12, Dunya TV PA0002288553 | February 17, 2021

#1110 2021

Nugta e Nazar, Ep. | January 12, Dunya TV PA0002288551 | February 17, 2021

#1724 2021

Hit Al Mawsem, September 8, MBCl1 PA0002154603 | November 6, 2018

Season 2, Ep. #2 2018

Sada Al Mala’eb February 26, MBC1 PA0002187998 | May 29, 2019

(2019), Ep. #430 2019

Takhareef, Ep. #1 | September 3, MBC1 PA0002154573 | November 6, 2018
2018

Ma Lam Tara (3), | February 28, MBCl1 PA0002187994 | May 29, 2019

Ep. #2 2019

 

Al Hekaya Ma’ March 4, 2019 | MBC Masr — | PA0002187989 | May 29, 2019
Amr Adib (2019),
Ep. #36

Tasali Ahla Alam _ | February 26, MBC Kids/ | PA0002187988 | May 29, 2019
(2019), Ep. #41 2019 MBC3
Aladdin: Naam April 1,2019 | SAB PA0002190212 | April 16, 2019
Toh Suna Hoga,
Ep. #163
Aladdin: Naam May 2, 2019 SAB PA0002198576 | May 30, 2019
Toh Suna Hoga,
Ep. #186
Aladdin: Naam June 5, 2019 SAB PA0002205225 | June 20, 2019
Toh Suna Hoga,
Ep. #210
Aladdin: Naam July 1, 2019 SAB PA0002212453 | July 31, 2019
Toh Suna Hoga,
Ep. #228
Aladdin: Naam August 1, 2019 | SAB PA0002213866 | August 27, 2019
Toh Suna Hoga,
Ep. #251
Aladdin: Naam September 4, SAB PA0002216084 | September 17, 2019
Toh Suna Hoga, 2019
Ep. #275

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1-2, PagelD.31 Filed 09/21/21 Page 4 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aladdin: Naam October 2, SAB PA0002226635 | October 30, 2019
Toh Suna Hoga, 2019

Ep. #295

Aladdin: Naam December 4, SAB PA0002231802 | December 13, 2019
Toh Suna Hoga, 2019

Ep. #340

Aladdin: Naam January 2, SAB PA0002236572 January 28, 2020
Toh Suna Hoga, 2020

Ep. #361

Aladdin: Naam February 4, SAB PA0002240622 | March 2, 2020

Toh Suna Hoga, 2020

Ep. #384

Aladdin: Naam January 25, SAB PA0002280524 | February 5, 2021
Toh Suna Hoga, 2021

Ep. #563

Baalveer Returns, | November 4, SAB PA0002227645 November 13, 2019
Ep. #40 2019

Baalveer Returns, | December 4, SAB PA0002231805 | December 13, 2019
Ep. #62 2019

Baalveer Returns, | January 2, SAB PA0002236566 | January 28, 2020
Ep. #83 2020

Baalveer Returns, | February 4, SAB PA0002240623 | March 2, 2020

Ep. #106 2020

Baalveer Returns, | January 22, SAB PA0002280526 | February 5, 2021
Ep. #284 2021

Bhakarwadi, Ep. April 1, 2019 SAB PA0002190221 | April 16, 2019

#36

Bhakarwadi, Ep. May 2, 2019 SAB PA0002198528 | May 30, 2019

#59

Bhakarwadi, Ep. June 5, 2019 SAB PA0002205222 | June 20, 2019

#83

Bhakarwadi, Ep. July 1, 2019 SAB PA0002212455 | July 31, 2019

#101

Bhakarwadi, Ep. August 1, 2019 | SAB PA0002213867 | August 27, 2019
#124

Bhakarwadi, Ep. September 5, SAB PA0002216083 | September 17, 2019
#149 2019

Bhakarwadi, Ep. October 3, SAB PA0002227117 November 11, 2019
#169 2019

 

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1-2, PagelD.32 Filed 09/21/21 Page 5 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bhakarwadi, Ep. November 4, SAB PA0002227647 | November 13, 2019
#191 2019

Hero - Gayab January 25, SAB PA0002280529 | February 5, 2021
Mode On, Ep. #36 | 2021

Hero - Gayab February 15, SAB PA0002282206 | February 16, 2021
Mode On, Ep. #51 | 2021

Hero - Gayab March 15, SAB PA0002285946 | March 17, 2021
Mode On, Ep. #71 | 2021

Hero - Gayab April 7, 2021 SAB PA0002289434 | April 8, 2021
Mode On, Ep. #88

Hero - Gayab July 21, 2021 SAB Pending (July 22, 2021)
Mode On, Ep.

#160

Hero - Gayab July 26, 2021 SAB Pending (August 23, 2021)
Mode On, Ep.

#163

Jijaji Chhat Par April 1,2019 | SAB PA0002190750_ | April 16, 2019
Hai, Ep. #323

Jijaji Chhat Par May 2, 2019 SAB PA0002198948 | May 30, 2019

Hai, Ep. #346

Jijaji Chhat Par June 3, 2019 SAB PA0002205215 | June 20, 2019

Hai, Ep. #368

Jijaji Chhat Par July 1, 2019 SAB PA0002212459 | July 31, 2019

Hai, Ep. #388

Jijaji Chhat Par August 1, 2019 | SAB PA0002213896 | August 27, 2019
Hai, Ep. #411

Jijaji Chhat Par September 5, SAB PA0002216121 | September 17, 2019
Hai, Ep. #436 2019

Jijaji Chhat Par October 3, SAB PA0002226642 | October 30, 2019
Hai, Ep. #456 2019

Jijaji Chhat Par November 4, SAB PA0002227664 | November 13, 2019
Hai, Ep. #473 2019

Jijaji Chhat Par December 4, SAB PA0002231809 | December 13, 2019
Hai, Ep. #495 2019

Jijaji Chhat Par January 2, SAB PA0002236561 | January 28, 2020
Hai, Ep. #516 2020

Jijaji Chhat Par February 4, SAB PA0002240627 | March 2, 2020

Hai, Ep. #539 2020

Kaatelal And July 21, 2021 SAB Pending (July 22, 2021)
Sons, Ep. #175

 

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1-2, PagelD.33 Filed 09/21/21 Page 6 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kaatelal And July 27, 2021 SAB Pending (August 23, 2021)
Sons, Ep. #179

Maddam Sir, Ep. January 25, SAB PA0002280617 | February 5, 2021
#163 2021

Maddam Sir, Ep. | July 27,2021 | SAB Pending (August 23, 2021)
#261

Taraak Mehta Ka | April 3, 2019 SAB PA0002190380 | April 16, 2019
Ooltah Chashmah,

Ep. #2701

Taraak Mehta Ka | May 2, 2019 SAB PA0002198539 | May 30, 2019
Ooltah Chashmah,

Ep. #2722

Taraak Mehta Ka _ | June 3, 2019 SAB PA0002205196 | June 20, 2019
Ooltah Chashmah,

Ep. #2744

Taraak Mehta Ka _ | July 1, 2019 SAB PA0002212463 | July 31, 2019
Ooltah Chashmah,

Ep. #2764

Taraak Mehta Ka _ | August 1, 2019 | SAB PA0002213892 | August 27, 2019
Ooltah Chashmah,

Ep. #2787

Taraak Mehta Ka _ | September 4, SAB PA0002216112 | September 17, 2019
Ooltah Chashmah, | 2019

Ep. #2811

Taraak Mehta Ka | October 4, SAB PA0002226661 October 30, 2019
Ooltah Chashmah, | 2019

Ep. #2832

Taraak Mehta Ka | November 4, SAB PA0002227666 | November 13, 2019
Ooltah Chashmah, | 2019

Ep. #2854

Taraak Mehta Ka_ | December 4, SAB PA0002231815 | December 13, 2019
Ooltah Chashmah, | 2019

Ep. #2876

Taraak Mehta Ka_ | January 2, SAB PA0002236569 | January 28, 2020
Ooltah Chashmah, | 2020

Ep. #2897

Taraak Mehta Ka _ | February 4, SAB PA0002240632 | March 2, 2020
Ooltah Chashmah, | 2020

Ep. #2920

 

 

 

 

 

 

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1-2, PagelD.34 Filed 09/21/21 Page 7 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Taraak Mehta Ka | January 25, SAB PA0002280619 | February 5, 2021
Ooltah Chashmah, | 2021

Ep. #3087

Taraak Mehta Ka_ | February 15, SAB PA0002282208 | February 16, 2021
Ooltah Chashmah, | 2021

Ep. #3102

Taraak Mehta Ka | March 15, SAB PA0002288534 | March 18, 2021
Ooltah Chashmah, | 2021

Ep. #3122

Taraak Mehta Ka_ | April 7, 2021 SAB PA0002289526 | April 8, 2021
Ooltah Chashmah,

Ep. #3139

Taraak Mehta Ka _ | July 21, 2021 SAB Pending (July 22, 2021)
Ooltah Chashmah,

Ep. #3214

Taraak Mehta Ka_ | July 27, 2021 SAB Pending (August 23, 2021)
Ooltah Chashmah,

Ep. #3218

Tenali Rama, Ep. | April 2, 2019 SAB PA0002190375 | April 16, 2019
#456

Tenali Rama, Ep. | May 1, 2019 SAB PA0002198587 | May 30, 2019
#477

Tenali Rama, Ep. June 3, 2019 SAB PA0002205193 June 20, 2019
#500

Tenali Rama, Ep. | July 1, 2019 SAB PA0002212465 | July 31, 2019
#520

Tenali Rama, Ep. | August 1, 2019 | SAB PA0002213898 | August 27, 2019
#546

Tenali Rama, Ep. | September 2, SAB PA0002216126 | September 17, 2019
#565 2019

Tenali Rama, Ep. October 3, SAB PA0002226663 October 30, 2019
#588 2019

Tenali Rama, Ep. November 4, SAB PA0002227667 | November 13, 2019
#610 2019

Tenali Rama, Ep. | December 4, SAB PA0002231817 | December 13, 2019
#632 2019

Tenali Rama, Ep. | January 1, SAB PA0002236507 =| January 28, 2020
#652 2020

Tenali Rama, Ep. February 6, SAB PA0002239762 March 3, 2020
#678 2020

 

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1-2, PagelD.35 Filed 09/21/21 Page 8 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tera Yaar Hoon July 21, 2021 SAB Pending (July 22, 2021)

Main, Ep. #225

Wagle Ki Duniya, | July 21, 2021 SAB Pending (July 22, 2021)

Ep. #107

Wagle Ki Duniya, | July 26, 2021 SAB Pending (August 23, 2021)

Ep. #110

Beyhadh 2, Ep. #1 | December 2, SET / Sony PA0002231806 | December 13, 2019
2019 SET

Beyhadh 2, Ep. January 1, SET/Sony | PA0002236500 | January 28, 2020

#23 2020 SET

Beyhadh 2, Ep. February 4, SET/Sony | PA0002240625 | March 2, 2020

#47 2020 SET

Chandragupt June 5, 2019 SET/Sony | PA0002205220 | June 20, 2019

Maurya, Ep. #146 SET

Chandragupt July 4, 2019 SET/Sony | PA0002212458 | July 31, 2019

Maurya, Ep. #167 SET

Chandragupt August 5, 2019 | SET/Sony | PA0002213870 | August 27, 2019

Maurya, Ep. #189 SET

Crime Patrol August 5, 2019 | SET/Sony | PA0002213871 | August 27, 2019

Satark, Ep. #16 SET

Crime Patrol September 4, SET/Sony | PA0002216079 | September 17, 2019

Satark, Ep. #38 2019 SET

Crime Patrol October 7, SET / Sony PA0002226636 October 30, 2019

Satark, Ep. #61 2019 SET

Crime Patrol January 18, SET/Sony | PA0002280616 | February 5, 2021

Satark, Ep. #317 2021 SET

Crime Patrol July 30, 2021 SET/Sony | Pending (August 23, 2021)

Satark, Ep. #468 SET

Indian Idol Season | November 3, SET/Sony | PA0002227662 | November 13, 2019

11, Ep. #8 2019 SET

Indian Idol Season | January 17, SET / Sony PA0002280615 | February 5, 2021

12, Ep. #16 2021 SET

Indian Idol Season | February 13, SET/Sony | PA0002283007_ | February 25, 2021

12, Ep. #23 2021 SET

Isharon Isharon August 5, 2019 | SET/Sony | PA0002213897 | August 27, 2019

Mein, Ep. #16 SET

Isharon Isharon September 4, SET/Sony | PA0002216098 | September 17, 2019

Mein, Ep. #38 2019 SET

Isharon Isharon October 7, SET / Sony PA0002226638 | October 30, 2019

Mein, Ep. #61 2019 SET

 

 

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1-2, PagelD.36 Filed 09/21/21 Page 9 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Isharon Isharon November 4, SET / Sony PA0002227663 November 13, 2019
Mein, Ep. #81 2019 SET

Ishq Par Zor Nahi, | July 21, 2021 SET/Sony | Pending (July 22, 2021)
Ep. #93 SET

The Kapil Sharma | April7,2019 |SET/Sony | PA0002190748 | April 16, 2019
Show, Ep. #30 SET

The Kapil Sharma | June 2, 2019 SET / Sony PA0002205213 | June 20, 2019
Show, Ep. #46 SET

The Kapil Sharma | January 17, SET/Sony | PA0002280620 | February 8, 2021
Show, Ep. #176 2021 SET

Kuch Rang July 21, 2021 SET/Sony | Pending (July 22, 2021)
Pyaar Ke Aise Bhi SET

— Nayi Kahaani,

Ep. #8

Kyun Utthe Dil July 21, 2021 SET/Sony | Pending (July 22, 2021)
Chhodh Aaye, Ep. SET

#128

Kyun Utthe Dil July 28, 2021 SET / Sony Pending (August 23, 2021)
Chhodh Aaye, Ep. SET

#133

Ladies Special Ep. | April 9, 2019 SET/Sony | PA0002187589 | April 16, 2019
#96 SET

Ladies Special Ep. | May 2, 2019 SET/Sony | PA0002198351 | May 30, 2019
#113 SET

Ladies Special Ep. | June 5, 2019 SET/Sony | PA0002205208 | June 20, 2019
#137 SET

Ladies Special Ep. | July 4, 2019 SET/Sony | PA0002212460 | July 31, 2019
#158 SET

Ladies Special Ep. | August 5, 2019 | SET/Sony | PA0002213895 | August 27, 2019
#180 SET

Main Maayke April 9, 2019 |SET/Sony | PA0002190378 | April 16, 2019
Chali Jaaungi Tum SET

Dekhte Rahiyo,

Ep. #150

Main Maayke May 2, 2019 SET / Sony PA0002198534 | May 30, 2019
Chali Jaaungi Tum SET

Dekhte Rahiyo,

Ep. #166

Mere Dad Ki December 2, SET / Sony PA0002231811 | December 13, 2019
Dulhan, Ep. #13 2019 SET

 

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1-2, PagelD.37 Filed 09/21/21 Page 10 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mere Dad Ki January 1, SET/Sony | PA0002236562 | January 28, 2020
Dulhan, Ep. #35 2020 SET

Mere Sai, Ep. May 2, 2019 SET / Sony PA0002198605 May 30, 2019
#419 SET

Mere Sai, Ep. September 4, SET/Sony | PA0002216117 | September 17, 2019
#508 2019 SET

Mere Sai, Ep. October 7, SET / Sony PA0002226654 | October 30, 2019
#531 2019 SET

Mere Sai, Ep. January 1, SET/Sony | PA0002236542 | January 28, 2020
#593 2020 SET

Mere Sai, Ep. February 4, SET/Sony | PA0002240628 | March 2, 2020
#617 2020 SET

Mere Sai, Ep. January 18, SET / Sony PA0002280618 February 5, 2021
#788 2021 SET

Mere Sai, Ep. February 15, SET/Sony | PA0002283000 ‘| February 25, 2021
#808 2021 SET

Mere Sai, Ep. April 7, 2021 SET/Sony | PA0002289521 | April 8, 2021

#845 SET

Mere Sai, Ep. July 21, 2021 SET/Sony | Pending (July 22, 2021)
#920 SET

Mere Sai, Ep. July 28, 2021 SET/Sony | Pending (August 23, 2021)
#925 SET

Patiala Babes, Ep. | April9,2019 | SET/Sony | PA0002190743 | April 16, 2019

#96 SET

Patiala Babes, Ep. | May 2, 2019 SET/Sony | PA0002198536 | May 30, 2019

#113 SET

Patiala Babes, Ep. | June 5, 2019 SET/Sony | PA0002205204 | June 20, 2019
#137 SET

Patiala Babes, Ep. | July 4, 2019 SET/Sony | PA0002212461 | July 31, 2019

#158 SET

Patiala Babes, Ep. | August 5,2019 | SET/Sony | PA0002213894 | August 27, 2019
#180 SET

Patiala Babes, Ep. | September 4, SET/Sony | PA0002216091 | September 17, 2019
#202 2019 SET

Patiala Babes, Ep. | October 7, SET / Sony PA0002226659 | October 30, 2019
#225 2019 SET

Patiala Babes, Ep. | November 4, SET / Sony PA0002227665 | November 13, 2019
#245 2019 SET

Patiala Babes, Ep. | December 2, SET / Sony PA0002231812 | December 13, 2019
#265 2019 SET

 

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1-2, PagelD.38 Filed 09/21/21 Page 11 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patiala Babes, Ep. | February 5, SET/Sony | PA0002240629 | March 2, 2020
#312 2020 SET

Punyashlok July 21, 2021 SET/Sony | Pending (July 22, 2021)
Ahilyabaii, Ep. SET

#143

Punyashlok July 28, 2021 SET/Sony | Pending (August 23, 2021)
Ahilyabaii, Ep. SET

#148

Super Dancer April 7, 2019 SET/Sony | PA0002190741 | April 16, 2019
Chapter 3, Ep. #30 SET

Super Dancer June 2, 2019 SET/Sony | PA0002205198 | June 20, 2019
Chapter 3, Ep. #46 SET

Tara From Satara, | December 2, SET / Sony PA0002231813 December 13, 2019
Ep. #61 2019 SET

Tara From Satara, | January 1, SET/Sony — | PA0002236509 | January 28, 2020
Ep. #83 2020 SET

Tara From Satara, | February 4, SET/Sony | PA0002240631 | March 2, 2020

Ep. #107 2020 SET

Vighnaharta May 2, 2019 SET/Sony | PA0002198540 | May 30, 2019
Ganesh, Ep. #443 SET

Vighnaharta July 4, 2019 SET/Sony | PA0002212466 | July 31, 2019
Ganesh, Ep. #488 SET

Vighnaharta September 4, SET/Sony | PA0002216101 | September 17, 2019
Ganesh, Ep. #532 | 2019 SET

Vighnaharta October 7, SET/Sony | PA0002226664 | October 30, 2019
Ganesh, Ep. #555 | 2019 SET

Vighnaharta November 4, SET/Sony | PA0002227668 | November 13, 2019
Ganesh, Ep. #575 | 2019 SET

Vighnaharta December 2, SET / Sony PA0002231818 December 13, 2019
Ganesh, Ep. #595 | 2019 SET

Vighnaharta January 1, SET/Sony | PA0002236557 | January 28, 2020
Ganesh, Ep. #617 | 2020 SET

Vighnaharta February 4, SET/Sony | PA0002240633 | March 2, 2020
Ganesh, Ep. #641 | 2020 SET

Vighnaharta January 19, SET/Sony | PA0002280522 | February 5, 2021
Ganesh, Ep. #813 | 2021 SET

Vighnaharta July 29, 2021 SET/Sony | Pending (August 23, 2021)
Ganesh, Ep. #950 SET

Yeh Un Dino Ki July 4, 2019 SET/Sony | PA0002212467 | July 31, 2019

Baat Hai, Ep. #466 SET

 

10

 
